Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, DE 960082 C to Creutzburg is the most similar prior art and discloses a valve device, comprising a valve housing (5, Fig. 1), which has an inlet and an outlet (on either side; see Fig.), a valve seat (13) that is arranged between the inlet and the outlet and comprises a valve opening, which valve opening can be closed by a valve closing member (12) that is pressed against the valve seat (13) by a predetermined force, and a diaphragm (1) which acts on the valve closing member (12), wherein a first control chamber is separated from a second control chamber by the diaphragm (see Fig.) as a result of which the valve can be switched by a pressure difference between the first control chamber and the second control chamber, wherein the diaphragm is connected to the valve closing member (12), at least over a partial range of a possible stroke of the valve closing member, via a gear mechanism (3, 4) that is embodied such that a movement of the diaphragm is translated into a movement of the valve closing member at a lower speed (par. 0014).
However, neither Creutzburg nor the other the prior art of record when considered as a whole, alone or in combination anticipates nor renders obvious without improper hindsight, wherein the first control chamber is connected to the inlet via an electronic control valve, so that the first control chamber can be connected to a secondary air line via the electrical control valve when the valve device is used in a motor vehicle, wherein the first control chamber is connected to an ambient environment via a vent line when the electrical control valve is closed, so that the first control chamber is not connected to the inlet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
09 February 2022